DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-25 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of prior U.S. Patent No. 10,538,446. This is a statutory double patenting rejection.
Although claim 1 provides step e), step e is covered in the patent by step (h).
Claim 10 in this application includes the same exact elements as in claim 15 of the patent; and claim 25 in this application includes the same process steps as in claim 25 of the copending application, since step b) correspond to step e) of the patent as a combined step in which the aerobically digested sludge is produced in step d); all the additional steps are covered by the claims.  Claims 2-9 corresponds with limitations in claims 3-9 and 11 of the patent, and claims 22-24 correspond with claims 11-24 of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites in step (e) “providing aerobically digested sewage sludge (e.g. before producing aerobically treated sewage sludge; and in step (h) recycling aerobically treated sewage sludge and mixing with the preconditioned dewatered sewage sludge is recited, which provides the source for the aerobically digested sewage sludge of step €, which renders the claim redundant.  The claim is also unclear as to whether the aerobically treated stream in step (c) is prepared in a different process and is further mixed with the recycled stream.
As to claim 10, the means for separating a of the aerobically digested sludge is and inherent part of the system, since a conduit have to be provided in order to direct the aerobically digested sludge with the dewatered sludge, a recited in step (e ) of claim 15.  Therefore step (d) is redundant.
In claim 25 also has similar issues as in clam 1 with respect to steps (b) and (e); it is unclear a whether the aerobically digested sludge in step (e) is produced in the same system or is separately produced from another source.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference US 6,790,349 combine part of the elements in the system of claim 10 and is in the field of waste treatment.  The claims in this are comparable to the claims in the parent patent 10,538,446, which combination of limitations was not suggested in the prior art of record.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779